Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to a 371 application filed 12/13/2019, which is a national stage application of PCT/JP2018/023357 filed 6/19/2018, which claims domestic priority to 62/683,418 filed 6/11/2018 and claims foreign priority to JP2017-120859 filed 6/20/2017 and JP2018-005960 filed 1/17/2018.

As filed, claims 1-18 are pending; and claims 19 and 20 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2020 has been considered by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating constipation, does not reasonably provide enablement for preventing constipation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
As stated in the MPEP § 2164.01(a): “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’.” In In re Wands (8 USPQ2d 1400 (Fed. Cir. 1988)), the Federal Circuit established that the following factors are to be considered when 
	The nature of the invention - is a method of treating or preventing constipation via a compound of instant formula (I) or is a prophylactic or therapeutic agent for constipation.
The state of the prior art - the pharmacological art requires the screening of potential drug candidates in vitro and in vivo to determine if the drug candidates exhibit the desired pharmacological activities.
	In order to treat a disease: one would need to precisely identify what the disease is, identify what biological target is connected with the disease, demonstrate that the drug candidate in some way modulates the normal processes of the biological target, and demonstrate that a patient benefited from such modification without detrimental side effects. Typically, this process includes in vitro laboratory screening, preclinical in vivo screening, and three phases of clinical trials. Once this arduous process has been successfully completed by a drug candidate, subsequent drug candidates will benefit from the established proof of concept. The subsequent drug candidates must demonstrate a substantial correlation between their biological activity and that of the known drug candidate. 
	In order to prevent a disease: one would need to precisely identify those subjects likely to acquire such a disease, administer Applicant’s claimed invention, and demonstrate that the patient did not develop the disease as a result of the administration of the claim invention.
	In the instant case, the prior arts recognize that small molecule therapeutic agents have potential to modulate mAChR M1, which can be used to treat constipation.  See abstract of “Pustovit et al., Muscarinic receptor 1 allosteric modulators stimulate colorectal emptying in dog, mouse and rat and resolve constipation.  Neurogastroenterology & Motility, 2019, 31, e13692”.
The predictability or unpredictability of the art – the law recognizes the pharmaceutical art as an unpredictable art and requires each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18 24 (CCPA 1970). Accordingly, the more unpredictable an area is the more specific disclosure is necessary in order to satisfy the statute. Section 2164.02 of the MPEP provides:
"[C]orrelation” as used herein refers to the relationship between in vitro and in
vivo animal model assays and a disclosed or a claimed method of use . . . if the
art is such that a particular model is recognized as correlating to a specific
condition, then it should be accepted as correlating unless the examiner has
evidence that the model does not correlate.

	In light of these remarks, the Examiner finds that one of ordinary skill in the art would agree with the court; that is, the pharmaceutical art is unpredictable. Thus, a substantial correlation is necessary for establishing the potential of new therapeutics.
	The amount of direction or guidance presented – the instant specification briefly provides an explanation of the biological activity of mAChR M1 on pp. 1-6, including references that discuss the implication of mAChR M1 modulator in the treatment of constipation. There is no direction or guidance provided that supports a use of mAChR M1 modulator as a drug for preventing constipation, as instantly embraced.
	The amount of guidance or direction to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18 24 (CCPA 1970)). As identified supra, the pharmaceutical art is recognized as unpredictable.
	Thus, in order to support a claim for preventing constipation, a vast amount of evidence is required because such a claim is not supported by the prior art or the instant specification.
	The presence or absence of working examples - there are no working or prophetic examples in the specification that demonstrate that the instant compounds or composition thereof may prevent constipation, as instantly embraced. The assays in the specification demonstrate that the instant compounds were tested for their ability to modulate mAChR M1 in vitro and to defecate in vivo (pg. 187-189 of the instant specification) 
	The breadth of the claims – is incommensurate in scope with the disclosure because a fair reading of the specification fails to support a finding that the compounds of instant formula (I) may prevent constipation in a patient.
	The quantity of experimentation necessary – generally speaking, the amount of experimentation to transform a molecule into medicine is vast and the success thereof is low. Recent statistics indicate that the attrition rates during drug development remain high. Schafer et al. Drug Discovery Today 2008, 13 (21/22), 913-916. The article makes clear that there are many steps necessary to promote a new molecular entity toward its clinical use, any one of which is cumbersome.
	For instance, Schafer et al. discloses: "proof of concept trials have failed when the decision to enter clinical development was based on preclinical experiments using the wrong compound, the wrong experimental model, or the wrong endpoint.” It can be gleaned from this article that a plethora of experimentation is needed to identify the lead 
	There is generally a vast amount of experimentation to take a drug from bench to the clinic. See e.g., Horig et al. Journal of Translational Medicine 2004, 2(44) (“Successful drug development requires satisfying a matrix of domains from relevance to the disease and the drug-ability of the target through feasibility and convenience of drug delivery, demonstration of favorable benefit-risk profile in order to achieve a drug label that reflects physician and patent acceptance.") The Examiner finds that one of ordinary skill in the art would agree with the statements in these articles; that is, the amount of experimentation required to enable a pharmaceutical drug is extensive.
	The level of skill in the art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).
	Based on the typical education level of the active workers in the field of pharmaceuticals and/or medicine, as well as the high degree of sophistication required to solve problems encountered in the art, the Examiner finds that a person of ordinary skill in the art would have at least a college degree in a field related to medicine and/or the 
Conclusion – Claims 16 and 18 are rejected because the Examiner finds that the Wands factors suggest a conclusion that the skilled artisan would not be able to make and use the instant invention without undue experimentation, although the level of skill for an ordinary person in the art is high.  That is, due to the breadth of the claims, the unpredictability of the art, the lack of guidance or direction from the disclosure, the lack of any working examples, and the amount of experimentation needed illustrate that a person having ordinary skill in the art would not be able to prevent constipation.

Claim Interpretation

With regards to the intended use statements, such as “which is a cholinergic muscarinic M1 receptor positive allosteric modulator”, in claim 15 and “which is a prophylactic or therapeutic agent for constipation” in claim 16, they have not been accorded patentable weight for prior art purpose because such statement fails to limit the structure of the compound of instant formula (I).  
The Examiner finds that any prior art compound having the same structure as the compound of instant formula (I) would be capable of performing the intended use, according to the guidance in MPEP 2111.02(II).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 8, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent Application Publication No. 2017/143041, hereinafter Lindsley.  See IDS filed 3/10/2020.

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.


Regarding claims 1-5, 7, 8, and 14-17:
Determining the scope and contents of the prior art:   
	Lindsley, for instance, teaches the following compounds or pharmaceutical composition/medicament thereof as positive allosteric modulators of mAChR M1 (see abstract).

    PNG
    media_image1.png
    111
    566
    media_image1.png
    Greyscale

(pg. 46, lines 6-9)


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(the structure of the abovementioned compounds)


    PNG
    media_image4.png
    81
    708
    media_image4.png
    Greyscale

(pg. 89, paragraph 00272)


    PNG
    media_image5.png
    470
    708
    media_image5.png
    Greyscale

(pg. 80, paragraph 00223)

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned compounds, Lindsley, for instance, does not explicitly teach furo[3,2-b]pyridine ring in place of the thieno[3,2-b]pyridine ring (shown by box below).

    PNG
    media_image6.png
    219
    278
    media_image6.png
    Greyscale


Finding of prima facie obviousness --- rationale and motivation:   
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the abovementioned compounds of Lindsley to include furo[3,2-b]pyridine ring, as taught by Lindsley, in order to arrive at the instantly claimed compounds because there are preferred embodiments or blazemarks, which is shown below, that would motivate a person of ordinary skill in the art to make such change.  Further, there’s a a reasonable expectation of success that such modification will result in a compound that can act as positive allosteric modulators of mAChR M1.  Lastly, typical problems encounted in drug development include insufficient solubility, toxicity, etc.  These problems can be solved by exploring obvious variant of active drug compounds, such as the abovementioned compounds of Lindsley.  Thus, a person of ordinary skill in the art is highly motivated to explore the pharmaceutical activity of obvious variants (e.g. made by the abovementioned preferred embodiments or blazemarks) in search for the best drug with an optimal pharmacological (i.e., good solubility, high activity, low toxicity, etc.) and pharmacokinetic (e.g., half-life) profile.


    PNG
    media_image7.png
    245
    720
    media_image7.png
    Greyscale
 (pg. 11, paragraph 0051)

    PNG
    media_image8.png
    140
    699
    media_image8.png
    Greyscale


(pg. 13, paragraph 0058)


Allowable Subject Matter
Claims 6 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claims 14 and 15 are objected to because of the following informalities:  
a)	Regarding claim 14, the claim recites the phrase, “A medicament comprising the compound according to claim 1 or a salt thereof”.
	Such expression can be clarified by reciting -- A pharmaceutical composition comprising the compound according to claim 1 or a salt thereof and a pharmaceutically acceptable carrier --.

b)	Regarding claim 15, the claim recites the phrase, “The medicament according to claim 14”.
	Such expression can be clarified by reciting -- The pharmaceutical composition according to claim 14 --.


Conclusion
Claims 1-5, 7, 8, and 14-18 are rejected.
Claims 6 and 9-15 are objected.
Claims 19 and 20 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/PO-CHIH CHEN/Primary Examiner, Art Unit 1626